REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 3/7/2022.
No claim(s) has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-20 is/are currently pending.

AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 3/7/2022, with respect to the rejection of claims 1-4, 9-12, and 17-20 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 11, filed 3/7/2022, with respect to the objection of claims 5-8, 13-16 and 20 have been fully considered and are persuasive.  The objection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Quan et al. US 20140056198, teaches restarting an inactivity timer based on the state of a flag being false and based on a new UL grant (see para. 0075).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-8, the cited prior art either alone or in combination fails to teach the combined features of:

determining, by the end device based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant, wherein when the potential false grant is the false grant, the method further comprising:


As per claim(s) 9-16, the cited prior art either alone or in combination fails to teach the combined features of:

determine, based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant, wherein when the potential false grant is the false grant, the processor is further configured to: omit to start a discontinuous reception inactivity timer.

As per claim(s) 17-20, the cited prior art either alone or in combination fails to teach the combined features of:

determine, based on a result of the verification procedure, whether the potential false grant is a valid grant or a false grant, wherein when the potential false grant is the false grant, the instructions when executed cause the device to:
omit to start a discontinuous reception inactivity timer.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Michael K Phillips/Examiner, Art Unit 2464